 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination of the record leads to the conclusion that it played no part in La Dow'sdecision to discharge KilgoreIt is clear that La Dow, as he testified, based hisdecision to discharge primarily on the July 22 incidentI conclude therefore thatKilgore was discharged by the Respondent because he engaged in union activitiesfor 10 minutes away from his work station on July 22Nor do I conclude upon thestate of the entire record, even mindful of the foregoing 8 (a)( 1 ) v olations of theAct, as found, that it can be held that the reason for his discharge was pretextual andthat the asserted reason was not the true reason which would be necessary in orderto establish a discriminatory motiveWhen Kilgore requested reemployment inJanuary 1959, he was informed that the Respondent would await the outcome of thehearing herein I find that he was not refused reemployment for reasons violative ofthe ActOn the basis of the entire record, I find that the General Counsel has failed to proveby the required preponderance of the evidence that the discharge of Kilgore andlater refusal to reemploy him were motivated by reasons violative of the Act I shalltherefore recommend that the complaint be dismissed to the extent that it alleged aviolation of Section 8 (a) (3) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereofV THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the Respondent has engaged in interrogation,threats, andsolicitation of employees to abandon the Union, and has interfered with, restrained,and coerced its employees in derogation of their rights secured by Section 7 ofthe Act, I shall recommend that it cease and desist therefromUpon the foregoing findings of fact, and upon the entire record in thecase, I makethe following -CONCLUSIONS OF LAW1United Textile Workers of America, AFL-CIO, is a labororganization withinthe meaning of the Act2 By interfering with, restraining, and coercing its employees in theexercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act3The aforesaid unfair labor practices are unfair labor practices affecting com-mence within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]Victor Chemical WorksandJames E. O'ConnellVictor Chemical WorksandThomas Dean.Cases Nos 19-CA-1574 and 19-CA-1582November 23, 1959DECISION AND ORDEROn June 29, 1959, Trial Examiner Maurice M Miller issued hisIntermediate Report in these cases, finding that the Respondent hadnot violated Section 8 (a) (1) and 8 (a) (3) of the Act by dischargingeither James E. O'Connell or Thomas Dean, and recommending thatthe consolidated complaint be dismissed in its entirety, as, set forth in,the copy of the Intermediate Report attached hereto t Thereafter,,125 NLRB No 35 VICTOR CHEMICAL WORKS279James E. O'Connell filed exceptions to the Intermediate Report witha supporting brief, and the Respondent filed a brief in support of theIntermediate Report and Recommended Order.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecases, and hereby adopts the findings,2 conclusions,3 and recommenda-tions of the Trial Examiner.[The Board dismissed the consolidated complaint.]1As no exceptions were taken thereto, we adoptpro formathe Trial Examiner's recom-mendation that the complaint be dismissed insofar as it alleges unlawful discriminationwith respect to Thomas Dean.2The Intermediate Report contains certain minor inaccuracies, such as the statementon page 284 that O'Connell was assigned to work on the shop oven whereas he was assignedto an induction fan.findings and conclusions, nor our concurrence therein.8We find that complainant O'Connell was discharged for attempting to induce a workstoppage in violation of a contract between Respondent and the Union which bannedwork stoppages.As this conduct of O'Connell was not a protected activity under theAct, his discharge therefor was not a violation of the Act.For this reason, we adoptthe Trial Examiner's recommendation that the complaint be dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed and served, the General Counsel of the National LaborRelations Board caused a consolidated complaint and notice of hearing to be issuedand served upon Victor Chemical Works, designated as the Respondent in this report.In the consolidated complaint it was alleged that the Respondent had engaged in un-fair labor practices affecting commerce within the meaning of Section 8(a) (1) and(3) of the National Labor Relations Act, as amended, 61 Stat. 136. In the Respond-ent's answer, duly filed, the jurisdictional allegations of the consolidated complaintwere admitted; certain factual allegations were also admitted, but the commission ofany unfair labor practice was denied.Pursuant to notice, a hearing with respect to the issues was held at Butte, Montana,from October 6 to 10, 1958, before the duly designated Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel; the complainants, James E.O'Connell and Thomas Dean, filed appearances in their own behalf.Each of theparties was afforded a full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.At the outset of thecase, counsel for the Respondent renewed a motion for a bill of particulars previouslyfiled,which had already been granted in part and denied in other respects.Themotion was further granted in part; certain additional particulars were then supplied,orally, by the General Counsel's representative.At the close of the -testimony, oralargument was heard.Briefs have been received from the Respondent and theGeneral Counsel's representative; they have been duly considered.Upon the entire record in the case, my observation of the Respondent's plant, andmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTVictor Chemical Works,to be designated as the Respondent in this report, is aDelaware corporation engaged throughouttheUnitedStates in the manufacture 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand sale of chemical products;its plant at Silver Bow,Montana, is the only plantinvolved in this consolidated case.During its most recent fiscal year,prior to theissuance of the consolidated complaint in this matter, the Respondent purchased over$1,000,000 worth of materials,of which more than 50 percent was shipped to thefirm from points outside the State in which shipment was received.During the samefiscal year, the firm sold products valued at more than $1,000,000, of which morethan 50 percent was sold and shipped to purchasers located outside the State in whichthe sale and initial shipment occurred.The Respondent concedes its status as an employer engaged in commerce withinthe meaning of Section 2(2),(6), and (7) of the Act, as amended. In the light ofthis concession,and on the basis of the Board's established jurisdictionalpolicy-seeSiemons Mailing Service,122 NLRB 81 and related cases-I find the assertion ofthe Board's jurisdiction in this case warranted and necessary to effectuate the statu-tory objectives.II.THE LABOR ORGANIZATION INVOLVEDInternational Hod Carriers, Building and Common Laborers Union of America,Local No. 163, AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act,which admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Background1.The plant and its supervisorsThe plant of the Respondent at Silver Bow,Montana, scene of the controversy withwhich this case is concerned,is devoted to the manufacture of elemental phosphorus.It receives phosphoric ores by rail.The manufacturing process begins with thewashing of these ores to remove slime; the concentrate which results is conveyed tokilns, within which heat is applied to effect a further concentration of the ore into anodular product.Nodulized ore, together with coke and silicon, is then conveyed toone of several electric furnaces.A high temperature reaction is induced, and thephosphorus is volatilized as gas; the remainder of the material in the furnace is thenremoved as molten slag. In its gaseous form, the phosphorus is condensed andhandled as a liquid, through a purification step and subsequent storage.Thereafterit is loaded into tank cars for shipment.Throughout the period with which this case is concerned, Superintendent L. O.Streitmatter was in charge of the firm's Silver Bow plant.One of his immediatesubordinates,Master Mechanic W. P. Hunter, supervised the maintenance depart-ment, with the help of Richard J. Harry, theassistantmaster mechanic.UnderHarry, I find, Martin Firko, Joseph Bosch and Charles Kramer served as maintenancedepartment foremen. The complainants in this consolidated case, James E. O'Connelland Thomas Dean, were both employed in the department.2.Safety considerationsThe available evidence establishes that phosphorus is a very dangerous material.Taken internally, it is poisonous; additionally, I find, it burns on exposure to air, andmust, therefore, be kept under water at all times. (When loaded for shipment, forexample, liquid phosphorus is pumped into a tank car filled with water, which isdisplaced as the material enters.A layer of water must be kept on the surface ofthe phosphorus at all times, however, and the material itself must be cooled andsolidified before actual shipment.Strict regulations of the Interstate CommerceCommission govern the handling of tank cars loaded with phosphorus, while intransit.)Because of these hazards the officials of the Respondent, I find, routinelystress the need for safety measures by employees.There is a continuous employeetraining program, which deals with the characteristics of phosphorus; employees areinstructed with respect to the action to be taken if they come in contact with it, andwith respect to the personal precautions necessary while handling it. Shower. facili-ties to facilitate the removal of any phosphorus in contact with the skin are scatteredthroughout the Silver Bow plant.Detailed contractual provisions with respect to safety have been embodied in thetrade agreements in effect at the Respondent's plant throughout the period withwhich this consolidated case is concerned.And the Respondent, I find, providesopportunities for frequent employee dental examinations and care, if needed, becauseof the particular damage phosphorus may cause in teeth.In this connection, also,warning signs have been posted throughout the plant; they read as follows: VICTOR CHEMICAL WORKS281WARNING NOTICEALL EMPLOYEES OF THIS DEPARTMENT MUST WASH THEIRHANDS THOROUGHLY BEFORE EATING MEALS OR SMOKING, ASPHOSPHORUS IS VERY POISONOUS AND INJURIOUS IF GOTTENINTO THE MOUTH, PARTICULARLY IF THE TEETH ARE DECAYED.THIS WARNING IS FOR YOUR BENEFIT, AND MUST BE HEEDED.VICTOR CHEMICAL WORKSSuch a sign,I find,was posted in theRespondent'smachineshop at theSilver Bowplant, and was readily visibleto the maintenance men in thefirm's employ.B. The discharge of O'ConnellFacts1.Work historyJames E. O'Connell, one of the Complainants in this consolidated case, beganwork for the Respondent on March 5, 1953, at the Silver Bow plant, in the main-tenance department.He was classified as a mechanic's helper, class A, in thatdepartment on the date of his termination, to be noted in this report. In theabsence of contradiction, his testimony establishes that his work was criticized onlyonce during his period of employment; in August 1957, Master Mechanic Hunteradvised him that he was not working fast enough.O'Connell was not warned,however, that he might be discharged.2.Union activityThroughout the period with which this case is concerned, I find, O'Connell main-tained union membership.From July 1956 to May 1957, he served as vice presi-dent of the organization. In both 1956 and 1957, he also held membership on thesteering committee of the Union and its negotiating committee; he served as thesecretary of each group. In March 1957, when the Silver Bow plant was closed bya labor dispute, O'Connell was designated secretary of the Union's strike com-mittee.As such, I find, he was a strong supporter of the Union's initial decision,latermodified, to bar supervisors from the Respondent's plant during the courseof the labor dispute. (The strike in question lasted approximately 16 days.Addi-tionalmaterial findings with respect to its conduct will be noted elsewhere in thisreport.)In May 1957, at the request of Chief Steward Ager, O'Connell served asa union representative in the third step of the contractual grievance procedure withrespect to two grievances.And in December 1957, I find he filed four grievanceson behalf of himself or others.In various trade agreements negotiated and executed by the Respondent and theUnion, after the January 31, 1952, certification of the latter as the exclusive bar-gaining representative of the Silver Bow employees, there has been a provision,designated as Section 19.4 of the agreements, that:Work necessary to maintain full production of the plant shall continue to beperformed by the employees . .. .In 1956 and 1957, I find, the retention of this contractual language without changewas an issue in negotiations.The Respondent's principal negotiator demanded theelimination or substantial modification of the provision noted; Chief Steward Agerand O'Connell vigorously advocated its retention without change, on the ground thatit tended to preserve work opportunities for maintenance department men. In the1956 agreement section 19.4 was, in fact, retained without change; the Respondentreached a supplemental agreement with the Union, however, with respect to certainspecified projects, not involving new construction undertaken to increase the plant'sproductive capacity, which the Respondent would nevertheless be permitted to com-plete with the assistance of independent contractors. In the 1957 negotiations, also,the Respondent sought elimination or modification of the quoted contractual pro-vision; Ager and the complainant, I find, again voiced strong opposition.Ultimately,again, the section was retained without change; the Respondent's right to completeunfinished maintenance projects on the 1956 list with independent contractors was,however, reaffirmed.Upon the settlement of this issue in the 1957 negotiations, an impasse was reachedwith respect to wage rates.This resulted, I find, in a 16-day strike.At the outset 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the work stoppage, the Union insisted that supervisory personnel would not bepermitted to enter the plant, even to perform preventive maintenance work. Severalsupervisors attempted to cross the Union's picket line, without success.When therepresentatives of the company announced, however, that they would not negotiatethe issues in dispute pending a reversal of the Union's position in this regard, amajority of the negotiating committee of the organization voted to permit theRespondent's supervisors to pass through picket lines.Chief Steward Ager andO'Connell, I find, made up the minority group which attempted, unsuccessfully, topress for the retention of the Union's exclusionary policy.In the light of the evidence summarized above, the General Counsel argues thatO'Connell was a "prominent" leader of the Union herein, whose activities as a con-tract negotiator and strike leader were regarded by the Respondent as a "thorn"in its corporate flesh.And, upon the entire record, I am inclined to agree thatO'Connell did pursue-with the cooperation of Chief Steward Ager, noted-a"strong" line in contract negotiations, with respect to the disputed "maintenance ofwork" clause, and a "strong" line in the conduct of the 1957 strike, with respectto the Respondent's right to insist that its supervisory personnel be permitted toenter the plant. I am satisfied, also, that the officials of the Respondent were fullyaware of O'Connell's demonstrated intransigence in these respects.The availableevidence, however, cannot be said to provide a clearcut, objective indication thatthe Respondent's supervisory officials regarded O'Connell as a "thorn" to be plucked.Such a conclusion would have to rest entirely upon an inference. Its validity will bediscussed elsewhere in this report.3.O'Connell's dischargea.The doughnut incidentOn December 31, 1957, Plant Superintendent Streitmatter, accompanied by MasterMechanic Hunter, made a routine inspection of the machine shop.While so en-gaged, they observed a paper bag, which contained doughnuts, in a small steam-heated oven used primarily to bake repaired and reconditioned electric motors.(For a substantial period prior to Streitmatter's discovery the maintenance men, I find,had been using the oven to heat cans of food for lunch, particularly during the winterseason.Occasionally, the oven had been used to heat pastry. For several days priorto December 31, 1957, specifically, it had been used to heat doughnuts purchasedin bulk by the maintenance men.The testimony of Master Mechanic Hunter andRichard Harry, taken at face value, would tend to support an inference that theywere unaware of the fact that the men in the shop had used the oven to heat food,prior to Streitmatter's discovery.Since the oven, however, rests on the open machineshop floor within the sight of any shop visitor, the testimony of Hunter and Harryin this connection might well be open to doubt.Upon the entire record, its credibilityneed not be assessed now.) Streitmatter immediately expressed concern about thesafety hazard involved, since he thought it likely that any food in the oven would becontaminated by phosphorus.He admonished Hunter, I find, to remind the main-tenance men of this hazard, and to instruct them not to put food in the oven.Despitehis admonition, no such instruction was issued on the date of the plant superin-tendent's tour.On January 2, 1958, after being advised that the oven was still being used toheat doughnuts, Streitmatter again directed Hunter to remind the men under hissupervision of the hazard involved, and to advise them that anyone who placed foodin the oven, or ate anything heated in it, would be sent home.This information was relayed to the employees on January 2, 1958, by AssistantMaster Mechanic Harry; specifically, I find, Streitmatter's admonition was repeatedby Harry to Chief Steward Richard Ager of the Union, who was asked to repeat itto other maintenance men.This action on Harry's part appears to have beenconsistent with past practice.The men in the shop, however, appear to have been resentful of the restrictionthus placed upon their use of the oven to heat food, particularly in view of theRespondent's antecedent failure to provide them with a lunchroom or luncheonarea,with heating facilities.In any event, I find, most of them quickly reachedagreement that a collection would be undertaken to finance the purchase of addi-tional doughnuts, to be heated in the oven on the following day. (The availableevidence would warrant an inference that this course of action was primarily under-taken to demonstrate the resentment of the maintenance men, based upon the Re-spondent's restriction of their right to warm food in the shop oven in the absenceof any effort to provide a facility which the men could use to heat their meals with VICTOR CHEMICAL WORKS283less risk.In the context of this case, however, the motives of the men may be dis-regarded as immaterial.)Early on the morning of January 3, 1958, Chief StewardAger was assigned by Harry to repair a compressor located outside of the shop;O'Connell was assigned to assist him. In the course of a brief visit to the shop at9 o'clock, approximately, while busy on this assignment, Ager took one of thedoughnuts out of the bag which had been placed in the shop oven earlier that day.His action was observed by Assistant Master Mechanic Harry, who reminded himthat he would be liable to suspension in the event of any further transgression.Ager'sresponse was a comment to the effect that he would probably have another doughnutlater in the morning.Upon the temporary completion of his compressor assignment Ager, accompaniedby O'Connell, returned to the machine shop.He was assigned to a task in theshop, which O'Connell helped him set up. (Thereafter, I find, O'Connell had nodefinite assignment.Ager did not require his services as a helper after the initialsetup of his own task was completed.O'Connell, therefore, was available for a newassignment.)Very shortly thereafter, a situation which led to Ager's suspension,and his ultimate discharge, developed.The chief steward's testimony with respect tothe incident, which I credit in the absence of effective contradition, reads as follows:As I recall, at approximately 11:00 a.m. Mr. Harry told me that the Brownhoist was broken down, something about the air line, and told me to make thenecessary repairs.I gathered up the tools I anticipated I would need, put onmy jacket, as the weather was cold, walked across the shop approximately 25feet, and picked up a doughnut, and was walking out of the shop, when Mr.Harry stopped me.He says, "Now this is the third time I've told you.Yougo home until I call you." I says, "Right now?"And he says, "Yes," and Isays "O.K.", so I walked over to my work bench, put my tools away, took mycoat off, and some fellows stopped me and asked me what I was doing, and Isaid I was being sent home.When questioned further by the men in the shop as to the reasons for the Respondent'sdisciplinary action, Ager reported that he was being sent home for eating a doughnut.He put his tools away, picked up his lunch bucket, and proceeded to the changehouse, near the plant gate-sometimes designated as the "dry" in the record-toshower and dress.Prior to his departure, however, the maintenance men in the shop had "crowded"around Ager's bench.There was considerable discussion.Someone observed,"Well, I ate doughnuts, I'm just as guilty as he is."And there appears to have beena suggestion that the rest of the men ought to go home. Almost immediately afterAger's departure, also, someone in the group observed that the maintenance men"outside" ought to be told of his suspension.Thereupon, I find, O'Connell-accompanied by Ray Miller, a fellow employee-left the shop, on his own initiative, to advise the maintenance men at work elsewherein the Respondent's plant of the fact that Ager had been sent home. On his way outto convey this information, O'Connell observed maintenance employees Sherr andMattson on their way to the shop.Nothing was said to them. The complainant didreport Ager's suspension, however, to a number of his fellow maintenance men;the record establishes that he spoke to employees Bennett, Myers, Kuhn, Mahoney,and McVerney in the course of his plant tour.The testimony of O'Connell, which I credit in the absence of effective contra-diction, establishes that these employees were informed, at the very least, of Ager'ssuspension.When Myers received this information, I find, he asked, "What arewe going to do?" O'Connell, according to his own testimony, replied, "Well, whatdo you think?" and proceeded on his way. In response to a similar inquiry byKuhn, O'Connell observed, however, that some of the men in the shop were talkingabout going home.McVerney, although not a maintenance man, was the Union's shop steward forthe yard department.When informed that Ager had been suspended, he reportedthat he had seen the chief steward in the change house.He, too, questionedO'Connell as to what the men were going to do. "Well, I don't know," wasO'Connell's reply.McVerney then observed that the yard department was so smallthat it could do nothing; this remark ended the conversation.O'Connell and Millerreturned to the shop.In the meantime, during his absence, employees Algra, Parkins, and Sorensen hadleft the shop to go home.After O'Connell's return, employee Davis also left.Agroup of maintenance men, I find, was still assembled in the shop.O'Connell'stestimony with respect to their discussion, which I credit, reads as follows:they were discussing going home, and someone said, "Well, we should gohome.We ate the doughnuts as well as everybody else."Dick Harry said, 284DECISIONSOF NATIONALLABOR RELATIONS BOARD"Now, are you going home or aren't you?You are going to have to make upyour minds," and he walked off.There was still more discussion,finallysomebody said,"Well, are they going to fire Ager?",and I said,"I don't know,but I'llfind out."Iwent to Mr.Harry and I asked Mr.HarryifDick wasfired,and he informed me that he hadn'tmade up his mind.Iwent back tothe men and I told the men what Mr. Harry said,and then Mr.Harry walkedover again and he said,"Now, fellows,you are going to have to make up yourminds.Either you are going back to work or you are going home," and hewalked away. I told the fellows then that "According to our union agreementif you go out of that door the union can't back you up one bit.".I saidit to Mr. Duhame and whoever else was standing around.I told the menthat they were just out if they went out of there, and that they hadn't madeup their minds yet about firing Dick Ager, and that they should go back. to work,iswhat I told 'em . . . Mr. Miller had been to the dry and came back in, andMr. Miller said,"I'm going home too. I ate the doughnuts too, I'm as guiltyas the next one," and I told him again,"Ray, if you go out of that gate it willmean your job. The union can't give you any protection at all, and it will meanyour job. Stay here," and he did.In the meantime,pursuant to Assistant Master Mechanic Harry's request,the men-with the exception of employees Algra, Parkins, Sorensen,and Davis,as noted-had returned to work.O'Connell's request that he be permitted to visit the changehouse was denied by Harry, presumably after Master Mechanic Hunter had beenconsulted.The complainant was permitted to use the shop telephone, however,and dialed the number of the Union's attorney but did not complete his call.Hewas. subsequently assigned to work with two other men on the shop oven.Despite O'Connell's credible testimony, noted, it is the contention of the Re-spondent in this consolidated case that he actually attempted to induce variousmaintenance employees to leave their jobs and go home, or in the alternative, thathe attempted, at the very least, to persuade them, expressly, to assemble at the shop.No reliable, probative, or substantial evidence has been adduced, in my opinion, tosupport either contention.Several of the Respondent's witnesses did testify thatthey had "heard" of such efforts by O'Connell, but their testimony clearly deservescharacterization as hearsay; it cannot be accepted as probative of his conduct. (Thetestimony in question was received for a limited purpose only, to establish the moti-vation attributable to the Respondent for O'Connell's subsequent discharge, to benoted.)As a witness for the Respondent, employee Kuhn only testified that O'Con-nell had told him of Ager's suspension; he added that O'Connell had said he thought"some of the fellows" were going to the shop.This testimony with respect toO'Connell's remarks, despite its slight variance from the testimony which he prof-fere 1, clearly does not establish that the complainant solicited or suggested a workstoppage by his fellow employees, expressly.The testimony proffered in the Respondent's behalf will support a factual conclu-sion, at the outset, that Assistant Master Mechanic Harry had previously advisedSuperintendent Streitmatter by telephone of the fact that Ager had been sent home,and that he had voiced an expectation that he would need help to deal with thediscontent of the men in the shop.Master Mechanic Hunter, who was then inStreitmatter's office, had returned to the shop office at once.There, he received information from Foreman Bosch, I find, that employees Kuhnand Gross, encountered in the yard, had reported the receipt of a message fromO'Connell with respect to Ager's suspension, coupled with a request by the com-plainant that they go to the shop; Bosch informed Hunter, also, that the men hadasked him what to do. The foreman, I find, was asked to verify his report by sub-jecting Gross and Kuhn to further inquiry.According to the testimony of Bosch,the employees had repeated their earlier statement; their consistent attribution ofsolicitation to O'Connell was again reported to the master mechanic. (Upon theentire record, I am satisfied that Bosch actually didreportto Hunter a conversationhe had had with Gross and Kuhn, in the course of which O'Connell had allegedlybeen charged with soliciting their participation in a work stoppage.The testimonyof Bosch with respect to his actual conversation with Gross and Kuhn, however, hasnot been corroborated. In the light of the divergent testimony of these employees,as to their conversation with the foreman-and particularly in the light of theirfailure to confirm any actual solicitation or suggestion by O'Connell with respectto the abandonment of their work stations-I find the testimony of Bosch insufficientto establish that hisreportto Hunter was consistent with the facts.)When Boschreturned to Hunter and reported, Streitmatter was advised of the foreman's report.The master mechanic, I find, recommended O'Connell's discharge on the basis of thatreport-and the superintendent concurred. It was Hunter's decision, initially, that VICTOR CHEMICAL WORKS285he be discharged after lunch.O'Connell advised Harry shortly thereafter, however,that he had a headache and might have to go home at noon. His testimony withrespect to subsequent developments reads as follows:He said, "Let me know before you do," which was customary.He came outa short time afterwards and said, "We want you in the office." I went into theoffice.Mr. Hunter was there,,and Mr. Harry, and Dick Harry said, "Jim, I'llhave to send you home," and I said, "For what?"Mr. Hunter said, "Tell himhe can take his tools and leave." I said, "Well, why am I being sent home?"He said, "Tell him he can take his tools or leave them." I said, "I want toknow why I am being sent home."Mr. Hunter said, "For telling the mento come into the shop." I said, "I made no such statement."He said, "Well,the men told us this." I said, "I made no such statement. I went out and Itold the men that Dick Ager had been sent home and I felt that since he wasin this department that they should know about it."Mr. Hunter again said,"Tell him he can take his tools and leave," or "Tell him he can take his toolsor leave them." I said, "I've got to know if I'm fired or not, so that the mencan file a grievance," and again Mr. Hunter said, "Tell him he can take histools and leave."At that time Mr. Harry and I left the office.O'Connell immediately advised Harry of his desire to protest his discharge as acontractual grievance.After a further attempt to convince Hunter that he had notactually solicited employees to leave their jobs, or to meet in the shop, O'Connellleft the Respondent's plant.0b.The grievance procedureSubsequent to O'Connell's termination, his grievance, and the grievances of theother employees discharged as an aftermath of the doughnut incident, were processed,I find, pursuant to the provisions of the agreement between the Respondent and theUnion then in full force and effect. These provisions set forth a five-step grievanceprocedure:1.Discussion of the grievance by the aggrieved employee,accompanied byhis Shop Steward if the employee so desires,and the foreman involved.2.Discussion of the grievance by the Shop Steward of the employee,accom-panied by the employee if the employee desires to be present,and the ProductionSuperintendent or Maintenance Superintendent of the company.3.Discussion of the grievance by a committee of three Union-designatedemployees, one of them from the department of the aggrieved employee, andthe company's plant superintendent or his representative; the employee com-mittee could be assisted by an authorized Union business representative.4. In the absence of a satisfactory settlement, achieved through discussion,reference of the grievance to "arbitration" upon written notice by either party,such arbitration to be conducted by single representatives of the Respondentand the Union authorized to "hear" the matter, and to make every reasonableeffort to "decide" the grievance; decisions reached by such representatives wouldbe considered "final and binding" upon the Respondent, the Union and theemployee.5. In the absence of a satisfactory settlement within fourteen days, selectionof a third party to act as the chairman of a board of arbitration, authorized tomake such an award as it may deem proper under the circumstances, in con-formity with any relevant contractual provisions.O'Connell's participation in the first step of this contractual procedure, at the timeof this discharge, has already been noted.Subsequent action pursuant to thegrievance procedure, however, was undertaken without O'Connell's being present.During the procedure's third step, noted, the employee committee designated tohandle the complainant's grievance was assisted by W. B. Freebourn, a Butte attorney,who functioned as the Union's authorized business representative. In the fourthstep, however, the attorney served as the Union's sole representative.On February 25, 1958, after several informal conferences, Freebourn reached anagreement with W. W. McKittrick the Respondent's representative as to the dis-charge of O'Connell and the other discharges under consideration.The agreementI find was expressed as follows:The discharges of Ager, Davis and O'Connell will stand and the grievancesare denied.The discharges of Sorensen, Algra and Parkins are modified toa disciplinary layoff with the employees to be reinstated on probation with awarning that any future misconduct will result in immediate discharge.Thereinstatements will be without loss of seniority and without any back pay... . 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis grievance settlement, I find, was achieved through informal discussion, pre-sumably based upon the information made available to Freebourn and McKittrickas representatives; no witnesses were heard, and no record was made.O'Connell did not attend any conference incidental to the disposition of hisgrievance after the first procedural step, previously noted.He was never advisedthat his right to attend any of these conferences would be recognized by the partiesinvolved, or that he would be afforded, upon request, the right to be represented bycounsel, or to present testimony.And the record will show, clearly, that he neverdid request an opportunity to be present at any grievance step after the first, per-sonally or vicariously; it will also establish that he never requested an opportunityto have testimony adduced, at any stage, in support of the position taken by theUnion in his behalf.Analysis1.ContentionsIt is the General Counsel's contention,primarily,that the "circulation"of O'Con-nellwithin the SilverBow plant, in order to inform his fellow maintenance em-ployees of the fact that Chief Shop Steward Ager had been sent home, constituteda protected union or concerted activity,and that his discharge by the Respondentfor such conduct,therefore,involved an unfair labor practice.Alternatively,however, it is argued that the Respondent did not discharge O'Connell because ofa good-faith belief that he had attempted to induce his fellow employees to leavework; the General Counsel suggests that the Respondent relied upon the "circula-tion"of O'Connell throughout the plant as a mere pretext to justify his discharge,and that its actual motivation may be found in its resentment of his union activities,particularly as a negotiating committee member.The Respondent's counsel entered a vigorous denial, of course,that O'Connell'scourse of conduct,in the light of Ager's suspension, had merely provided the firmwith a pretext for discharge basically motivated by its resentment of his antecedentunion activity.Upon an assumption that O'Connell's conduct after Harry's suspen-sion of the chief shop steward warrants consideration as the true and proximatecause of hisdischarge, the Respondentasserts,primarily, that the complainant'sconduct did not involve concerted activity,and, secondly,that it was not, in anyevent, entitled to consideration as protected activity,under the statute.2.ConclusionsThe available evidence, in my opinion, will not support the General Counsel'scontention that the Respondent's officials merely relied upon O'Connell's allegedattempt to "foment" a work stoppage as a pretext to Justify a discharge actuallymotivated by their resentment of his antecedent union activities.The complainant's active participation in union affairs, as an official and committeemember, virtually terminated in May 1957, some 7 months before his dismissal;after the expiration of his vice presidential term, I find, O'Connell was only involvedin the prosecution of four grievances, of an unspecified nature.His activity withintheUnion has been characterized by the Respondent's counsel as "minor" androutine.Although such a denigration of his role in union affairs may be question-able, nothing specific in the record, as I view it, will support the inference, urged bythe General Counsel's representative, that O'Connell was considered a "thorn" inthe Respondent's corporate flesh.Certainly, no objective indication of managerialresentment with respect to his role in contract negotiations ever appears to havebeen vouchsafed.Nor can the transcript be said to provide any reliable, substan-tial, or probative evidence with respect to managerial resentment of his activity as astrike committeeman. (With a single exception, to be noted elsewhere in this report,the record reveals no evidence whatever which suggests employer animus with respectto the Union or union members at the Silver Bow plant.)The mere fact that theRespondent's negotiators may have suffered some frustration on two occasions,despite their vigorous effort to have certain language in the firm's trade agreementwith the Union amended or deleted, will not support an inference that they heldO'Connell, personally, responsible.Nor can their vigorous opposition to the Union'sstrict exclusionary policy during the 1957 strike, itself, sustain a conclusion that therepresentatives of the firm were "galled" by the unsuccessful effort of Ager andO'Connell to press for the continuation of that policy.It is the General Counsel's contention, however, that O'Connell was treated withdisparate severity on the occasion of his discharge, and that the disparate treatmenthe received ought to be considered indicative of an animus bottomed upon his ante-cedent union activity.e VICTOR CHEMICAL WORKS287Reference is made to the fact that four men who left work in protest after Ager'ssuspension were simply told that their time stopped at 11:15, and that they were notdischarged until thenextday; the General Counsel would contrast their treatmentwith that accorded O'Connell, who was dismissed immediately after the rest of theemployees had returned to work, on the basis of a supposedly "less serious" chargeof contract violation, without an opportunity to present his own version of thesituation.Reference is also made to the fact that no action was taken with respectto employee Miller, O'Connell's companion on his plant tour, despite the fact thathis participation in the tour had also been reported to the firm's management.TheGeneral Counsel also cited the fact that three of the four employees who did leavework were subsequently permitted to resume work, despite the Respondent's flatrefusal to reinstate O'Connell, who had not even suggested that anyone leave theplant.And, finally, reference is made to the "summary dispatch" with whichO'Connell was fired, without any investigation of the basis for his adamant denialof the charge made against him.Standard-Coosa-Thatcher Company,85NLRB1358, 1366.The argument is made that such precipitate action may, itself, be takenas evidence of discriminatory motivation.Upon the entire record, however, I find these references inadequate to justify aconclusion that O'Connell was treated with disparate severity because of his prior"militant and effective" activities.The available evidence establishes, in this connection, that Algra, Sorensen, andParkins, three of the four employees who did leave work, were told that their timewould stop at 11: 15 by the assistant master mechanic, whose authority to effectuatesuspension or discharge on his own initiative has not been established.O'Connell'stermination, however, was effectuated by the master mechanic, with the plantsuperintendent's concurrence.And the record shows that when these officials,finally, undertook to consider the treatment merited by the four employees who hadleft the plant, they were likewise discharged.The fact that O'Connell's dischargewas effectuated shortly after a work stoppage, within his department, had been fore-stalled cannot, alone, support a conclusion that his dismissal ought to be considereda penalty of undue severity.Despite the General Counsel's characterization of O'Connell's contract violationas "less serious" than that of the employees who left work-if, indeed, it meritedconsideration as a contract violation at all-there would certainly seem to be roomfor argument, at least, that an employer ought to be considered free to take dis-ciplinary action against the presumptive instigator of a work stoppage, even after thedanger of such a development disappeared.The presence of such a motivation forthe Respondent's decision to effectuate O'Connell's discharge may only be inferred.But the very fact that it can be inferred would, clearly, tend to weaken the per-suasive impact of the General Counsel's suggestion that the Respondent must havebeen improperly motivated, merely because it effectuated O'Connell's discharge afterthe tense situation in the shop had ended.O'Connell's discharge without an opportunity to present an explanation of hisconduct would, of course, tend to support a conclusion that the Respondent's actionactually reflected undue haste.Mere haste however-in the absence of other evi-dence sufficient to sustain a conclusion that the officials of the Respondent were dis-criminatorilymotivated-cannot, itself, support an invidious inference as to theexistence of an improper reason for the discharge.Upon the entire record, therefore, I am satisfied that the Respondent did not assertits belief-with respect to O'Connell's alleged role as the instigator of a possible workstoppage-merely as a pretext to justify his discharge.Rather, I am convinced thatthe Respondent's management genuinely believed the complainant to have been in-volved, at the very least, in an effort to cause maintenance employees on plant as-signments to abandon their tasks and proceed to the shop.And the Respondent's be-lief in this respect, was, I find, the effective cause of his termination.This being so, was his dismissal effectuated under circumstances which wouldjustify administrative proscription under the statute, and affirmative relief?To aconsideration of this question, our attention must now turn.The Respondent argues that O'Connell's conduct immediately prior to his dis-charge did not involve union activity, since his decision to circulate and inform themen of Ager's suspension was a personal one; reference is made to the conceded factthat he held no union office at the time, the fact that he had not been designated bythe chief shop. steward to take any action, and the fact of his admission on the recordthat he did not consider his conduct equivalent to the investigation of a grievance.This contention, however, must be rejected as deficient in merit.The shop mainte-nance men had already shown their concern over Ager's suspension, presumablybecause of their fear that the disciplinary action taken against the Union's chief shop 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteward would impair its ability to function effectively as an employee representative.Thus O'Connell's attempt to spread information with respect to Ager's suspensionclearly represented an attempt to foster union interests; the fact that his activity mayhave been undertaken without official sanction, express or implied, cannot vitiate theforce of this conclusion.Counsel for the Respondent also argues that O'Connell's plant tour on his owninitiative did not even involveconcertedactivity.This contention, however, mustlikewise be rejected.O'Connell's tour, I find, did not involve a "private, personal"expedition, as the Respondent claims. It was undertaken, clearly, to protect theinterest of the maintenance employees, considered as a group, in effective representa-tion.Additionally, of course, it should be noted that employee Miller's participationin O'Connell's tour was beyond dispute; this fact alone, certainly, would seem topoint up the fallacy of counsel's contention that the complainant's conduct did notinvolve "group" or "concerted" action.The Respondent, however, argues that the course of conduct which led to O'Con-'nell's discharge cannot be characterized, legitimately, asprotectedconcerted activity.The issue thus presented must be considered close; no summary determination of thequestion would be warranted.Upon the entire record, however, I find the Respond-ent's position worthy of acceptance.For many years, this agency has recognized that concerted activity is not alwaysprotected.SeeHarnischfeger Corporation,9 NLRB 676, 686. In the cited case, theBoard observed that:We do not interpret [Section 7] to mean that it is unlawful for an employer todischarge an employee for any activity sanctioned by a union or otherwise in thenature of collective activity.Judicial pronouncements have echoed this view.N.L.R.B. v. Ford Radio & MicaCorporation,258 F. 2d 457, 461 (C.A. 2). And Congress has noted the position ofthe Agency, in this respect, with approval.House Conference Report,No. 510, 80thCongress, pp. 38-39.Under the general principle noted, various types of conducthave been held unprotected.Among the relevant cases cited by the Respondent'scounsel, certain decisions deserve particular note.The discharge of an employeewho left a production line to present a grievance, contrary to a plant rule, has beenheld immune to statutory proscription.Doyle W. Terry, d/b/a Terry Poultry Com-pany, at al.,109 NLRB 1097. Strikes of any character, in violation of a contractualprovision, drafted to preclude work stoppages pending resort to a grievance pro-cedure, have likewise been characterized as beyond statutory protection.Mid-WestMetallic Products, Inc.,121 NLRB 1317. And similar rulings have been made withrespect to economic strikes in violation of contractural no-strike clauses.AmericanGilsonite Company,121 NLRB 1514, and previous cases. In the light of the avail-able evidence, these decisional pronouncements must be recognized as persuasive.In the General Counsel's brief, an analogy has been drawn between the Respond-ent's treatment of O'Connell and cases of discharge attributable to the departure ofan employee from his work station without permission. If no antecedent rule againstsuch a practice has been promulgated by an employer, this Agency has frequentlyheld the cited ground for an employee's termination to be a mere pretext, advancedto conceal the employer's discriminatory motive.Birmingham Publishing Company,118 NLRB 1380;United Fireworks Mfg. Co., Inc.,118 NLRB 883;Watson Sea Foodand Poultry Company, Inc.,117 NLRB 1369. It is conceded by the General Counselthat a different conclusion might be warranted in cases where an employer haspromulgated a rule, known to his employees, or issued direct instructions that theymay not leave their work.Terry Poultry Company, supra.His representativeargues, however, that the present record fails to establish the publication of any oralor written instruction of this sort.And reference is made to the alleged failure ofthe plant management to report its objection to unauthorized departures from workduring various discussions with union representatives.As a witness for the Respondent, Plant Superintendent Streitmatter did concede,substantially, that no specific plant rule had ever been published or promulgated for-bidding unauthorized absence from a work station, generally.And the record willsupport the General Counsel's assertion that the superintendent's comments to unionrepresentatives,with respect to the impropriety of such employee conduct, werelimited to expressions of disapproval regarding plant tours by employees for the pur-pose of inciting work stoppages; it will not support a factual finding that the plantsuperintendent ever felt it necessary to protest employee "circulation" within theplant for the purpose of conveying information only.In the light of the available evidence, Streitmatter's failure to object, specifically,to this particular type of employee activity cannot be construed as indicative of com- VICTOR CHEMICAL WORKS289pany acquiescence;no reliable,probative,or substantial evidence has been adducedto support the General Counsel'sassertion that the management of the Silver Bowplant had reason to believe conduct directed to such a limited objective common.Although the plant superintendent's testimony will support an inference that he sus-pected employee"circulation"within the plant for the dissemination of informationon certain occasions,itwill not support any conclusion that he possessed definitiveknowledge with respect to particular incidents,or that he had ever been able toattribute such conduct to specific employees.The Respondent,however, appears to rely, primarily,upon section seventeen of itsUnion contract as the "clear,well-publicized"rule by which O'Connell's course ofconduct ought to be tested.This section-a contractual"No Strike-No Lockout"clause-embodies a union commitment on behalf of its members that:-There will be no strike,boycott, picketing,work stoppage,slowdown orotherinterferencewiththe Company's businessby members of the Union during theterm of this agreement.. . . [Emphasis supplied]The Respondent's position with respect to the applicability of this language has merit.While O'Connell's plant tour,certainly,could not be characterized,appropriately, asa strike, boycott,work stoppage,slowdown,or picket activity,the available evidencewill, in my opinion,support a determination that the Respondent could legitimatelyconstrue it as "interference"with the company's business.The General Counsel argues that O'Connell did not abandon a work assignmentwhen he effectuated his unauthorized departure;it is also argued that his various em-ployee contacts were brief,and that they could not be said to have interrupted work.As a matter of fact, there may be some factual merit in these contentions.Theiracceptance,however, would merely lead to a conclusion that O'Connell's interferencewith company business was minimal;they would not support a conclusion that suchinterference did not occur.The argument has also been advanced that the dissemination of information toemployees at work was an established and "long-tolerated"practice at the SilverBow plant.This characterization of the available evidence,however,must berejected.While the record will, in my opinion,support a conclusion that the plantmanagement may have had some reason to suspect that employees occasionally dis-seminated information of mutual concern on company time,it certainly will not sus-tain a finding that such conduct was knowingly tolerated.At most, as the firm'scounsel argue in its brief,the representative of the General Counsel was able toadduce testimony with respect to a limited number of prior incidents when plantofficialsmayhave been able to identify men presumably engaged in the type of"circulation"which led to O'Connell's discharge.And such evidence,even if ac-cepted,would not warrant a determination that the Respondent ought to be pre-cluded from disciplinary action when apprised of O'Connell's plant tour.N.L.R.B. V.Marion G. Denton, et al., d/b/a MardenMfg. Co.,217F. 2d 567, 571(C.A. 5).An employer'swaiver or condonation of past employee derelictions cannot effectuatea forfeitureof his right, under the statute, to effectuate discharges for justifiablecause.In the light of the contractual,language noted, therefore,I am satisfied that PlantSuperintendent Streitmatter's decision to authorize O'Connell's discharge did not in-volve a statutory violation.Elsewhere in this analysis of the record,ithas been found that the plant superin-tendent's decision was based on a foreman's hearsay report with respect to thecourse of conduct attributable to the mechanic'shelper.Fairness compels a re-ference to the fact that the accuracy of that report has not been effectively substan-tiated; in the light of a fair preponderance of the evidence,indeed,I have been con-strained to find that the report in question was actually erroneous.The GeneralCounsel, however, cannot legitimately argue that this agency ought to find O'Connell'sconduct protected merely because the available evidence,considered as a whole, willnot sustain a conclusion that Foreman Bosch made a correct report to managementofficials who relied upon it to justify discharge action.If the challenged activity ofthe complainant may legitimately be characterized-onthe basis of his own creditedtestimony-assufficient to constitute"interference"with the company's business, theplant superintendent's decision to authorize his discharge must be held beyond ad-ministrative proscription.It has been found,elsewhere in this report, that O'Connell's own testimony willsupport a factual conclusion that he was guilty of interference outlawed by the nostrike-no lockout clause of the trade agreement then effective at the Silver Bowplant. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDLegitimate inferences, derivable from the available evidence, provide additionalsupport, however, for the conclusion noted.On the basis of his prior service asa union protagonist and employee spokesman, O'Connell's ability to anticipate theprobable reaction of his fellow maintenance men to the news he brought maylegitimately be presumed.The resentment generated within the group apprisedof the action taken by the assistant master mechanic had, of course, been madeapparent before he undertook his plant tour. In the light of this circumstance, Ifind, he could have anticipated, reasonably, that the general reaction of the main-tenance men at work in the plant-when informed of the chief shop steward's sus-pension-would parallel that of the men assigned to work in the shop.And theresultant possibility of some work stoppage-partial or complete, of limited or in-definite duration-would also have been patent. (When asked if any of the main-tenance men had been requested to repair to the shop, Ray Miller, O'Connell's com-pansion on the plant tour, testified that: "We don't have to ask them.You justtell them what's going on and all the men are interested enough to go to the shopon their own."The complainant, I find, could reasonably have made the sameassumption.)To counter any possible inference that his "circulation" within theplant was intended to bring about some sort of work stoppage, the General Counselasked O'Connell to state the motivation for his action.The complainant testified,simply, that he had felt the men ought to know about Ager's suspension so that theycould form an opinion with respect to its import; he stated that he had thought themen would then be able to meet at noon, if necessary, for the purpose of reachinga decision as to the nature of any action they might wish to take.As the Respond-ent's counsel has observed, however, O'Connell's effort to spread the necessary in-formation immediately after Ager was sent home, approximately 1r/2 hours prior tothe firm's regular loch hour, belies his present attempt to invest challenged conductwith a retrospective gloss.His own testimony, indeed, establishes that-whenqueried by his fellow employees with respect to the action which the maintenancemen would take-he did not cite the need for a noon meeting to decide upon a courseof action, but referred, instead, to the fact that some of the employees had spokenof a work stoppage.Despite his disclaimer of any intent to bring about a workstoppage, therefore, O'Connell's conduct, in my opinion, would logically warrantan inference that he knew, or had reason to believe, that his information wouldbring the men with plant assignments to the shop, and that his plant tour was in-tended to achieve that result.In the light of this inference with respect to O'Connell's "true" motive, his courseof conduct clearly deserves characterization as an attempt to induce an unauthorizedwork stoppage, or, at the very least, as an attempt on his part to interfere with thecompany's business by causing the men to assemble at the shop.And the fact thatthe plant superintendent was apparently persuaded to authorize his discharge by areport which erroneously attributed to him theexpressionof such an objective maybe disregarded as immaterial.Without regard to the accuracy or inaccuracy ofForeman Bosch's report, O'Connell's course of action-viewed exclusively in thelight of his own testimony, or in the light of the inferences, with respect to hismotivation, reasonably to be drawn from the whole record-involved a violation ofthe contractual "No Strike-No Lockout" clause previously noted.Such activity isnot entitled to statutory protection.C.The discharge of DeanFacts1.Work historyThomas. Dean was employed by the Respondent from April 1953 until February26, 1958.For a period slightly in excess of 2 years prior to his discharge, he wasemployed in the maintenance department; during his last 9 or 10 months of servicehe was a shift mechanic.The available evidence establishes that Master MechanicHunter and Assistant Master Mechanic Harry praised his work; the Respondent'sbrief, indeed, includes a concession that he was considered to be a good employee.His last assignment as a shift mechanic, before his termination, was on the "after-noon" shift, from 4 p.m. until midnight.2.Union activityDuring the March 1957 strike previously noted, Dean served as the chairman ofthe Union's picket committee.This involved: VICTOR CHEMICAL WORKS291lining of the pickets up on the picket line, and making sure that they gottheir picket cards and [seeing]that they come out on their scheduled times topicket . . .The complainant also spent considerable time on the picket line; while he appearsto have escorted one laboratory employee into the plant to complete an errand, heparticipated fully, I find, in the enforcement of the Union's original determination toexclude supervisory personnel.The General Counsel has characterized Dean's role in the 1957 strike as a "promi-nent" one; the assertion is made that he was "largely responsible" for the administra-tion of the Union's exclusionary policy.And as noted, it is the General Counsel'scontention that the Respondent bitterly resented this policy; its resentment, allegedly,had been given expression by Personnel Director Trenary, of the Silver Bow plant,on at least one occasion.The testimony of employee Myers, as the General Counsel's witness, was thatTrenary had visited him during the strike, while he was hospitalized as the result ofan accident, and that the personnel director had then indicated he was quite "putout" by his inability to get into the plant.Questioned further with respect toTrenary's comments, Myers testified as follows:A.Well, he told me that this Hayden had stopped him from going into theplant, and he acted, I guess, Hayden acted quite smart to him, you know.. . .Well, he didn't like the way that the men were carrying out the strike, aboutdestroying property, and all this other stuff.Q. Do you recall any names that he mentioned in connection with peoplewhose conduct he didn't like?A. Yes . . . oh, Davis and Hayden and Miller and Ritter and Dean . . . Ibelieve he mentioned Ager, too.Q. Did he say anything about the company's attitude toward these men?A. No, not the company.He only expressed his opinion of it.Hedidn't like it .. . well, he said the company would do something about them.This testimony was categorically denied by Trenary. In the light of the availableevidence and my observation of the witnesses, however, I am satisfied that Myerswould have been more likely to remember a conversation of the tenor quoted, andthat his testimony with respect to Trenary's remarks deserves credit. It shouldalso be noted, however, that the remarks attributed to the Respondent's personneldirector were made in March 1957 while a work stoppage was in progress, that noimmediate action was taken against any of the employees Trenary named, and thatnone of them were thereafter discharged, with the exception-7 or 8 months later-of Davis and Dean.Under the circumstances, the significance of Trenary's remarks as possibly in-dicative of resentment attributable to the Respondent with respect to Dean, on thebasis of his picket line activity, must necessarily be evaluated in the light of otherevidence relevant to his discharge.3..Dean's dischargea.The circumstances of the dischargeFriday, February 21, 1958, was the last day Dean worked at the Respondent'splant.He worked the 4 p.m. to midnight shift on that date, I find, and was scheduledto begin a 5-day layoff thereafter. Shortly before midnight, on February 26, thecomplainant reported to work on the 12-8 a.m. shift about to begin; his timecard,however, was not in the rack.When the shift mechanic asked the watchman wherehis card was, he was informed that his foreman would see him in a few minutes.Shortly thereafter, the complainant was invited into Trenary's office; there the furnaceforeman, Jay LaBresche, informed him that the Respondent would have to let him go.In response to Dean's inquiry, LaBresche gave "unsatisfactory work and misconduct"as the reason for his termination.The complainant's protest was countered with agesture by LaBresehe which implied, I find, that the decision to effect Dean's termi-nation for the reason cited had not been made by him. Trenary then advised Deanthat he was free to take his check and his tools.The shift mechanic replied,however, that he wished to pick them up later that day, in the presence of a shopsteward.When asked to provide an explanation for Dean's discharge, ' Trenaryreplied that it would have to be secured from Master Mechanic Hunter or hisassistant.Upon Dean's subsequent return to the plant, he found Assistant Master MechanicHarry in Trenary's office.When requested to state the reasons for the discharge, 292DECISIONSOF NATIONALLABOR RELATIONS BOARDhowever,Harry merely repeated the comment that the shift mechanic had beendischarged for unsatisfactory work and misconduct.Dean immediately initiated agrievance with respect to his discharge,and assembled his possessions,in preparationfor departure.Before he left, however,Dean addressed certain remarks to Personnel DirectorTrenary which should be noted.The record establishes that he was then awareof the fact that the Respondent had previously employed an investigator to checkhis possessions,and to keep his home under surveillance,for reasons to be notedelsewhere in this report.His resentment of the Respondent's action, I find,motivatedhis final remarks to the personnel director.Dean's credible testimony with respect tothese remarks-which matched Trenary's version generally-reads as follows:I said to Mr. Trenary, "Trenary, I've got something to say to you." Isaid, "I had a talk with your man on the hill last night," and I said to him,"Also you went in my house the other day and you looked through my base-ment pretty thoroughly," and I said, "He didn't find anything there thatbelonged to Victor Chemical."He said, "I don't know what you're talkingabout.".and then I said-I was mad-I said, "Do you remember insome of those talks at safety meetings that we used to have around this plant,you used to say, "If a man would shoot across the highway once a monthwith a gun, that somebody would eventually get hit," and he said "Yes,"and I said, "One day you are going to get hit if you keep going in front of myhouse slow the way you do, and I've had a lot of target practicing with my 06,and my boys have had a lot of target practicing with their 22s." .. .The record establishes that Dean's last observation stemmed from his belief thatTrenary had slowly cruised past his home in an automobile on the public highwayapproximately 2 days previously, in connection with the investigation to be notedhereinafter.After the comments noted, Dean left the plant.b.The grievance procedureDean's grievance with respect to his discharge was processed, I find, pursuant tothe contractual grievance procedure previously noted.Like O'Connell, he didnot attend any conferences incidental to the disposition of his grievance after thefirst procedural step.He was never advised, either, that he was entitled to attendany of these conferences, or that his right to be represented by independent counseland to present testimony through witnesses, would be recognized by the partiesprivy to the trade agreement then effective.No attempt on his part to assert anyof these rights, prior to the ultimate disposition of his grievance, has been cited.In the fourth step of the grievance procedure, the Respondent was represented byF. B. McCoy and the Union by Carl Rydberg, an International representative.OnApril 1, 1958, these individuals agreed that the Respondent's discharge of Deanwould stand, and that his grievance would be denied.The complainant's testimony establishes, absent any indication to the contrary,thatRydberg had not attempted to confer with him, personally, prior to theachievement of this agreement, in the fourth step of the contractual grievanceprocedure.Analysis1.ContentionsElsewhere in this report,ithas been noted that Dean was advised, at the time ofhis discharge, that his services were being terminated for unsatisfactory work andmisconduct, unspecified.The answer filed by the Respondent in this consolidatedcase, however,includes a flat assertion that:Thomas Dean was discharged because he was involved in the disappearanceofCompany property and sabotage or attempted sabotage of Companyequipment.It is the General Counsel's contention that the plant management actually resentedhis activity as the Union's picket committee chairman during the 1957 strike andavailed itself of certain incidents of theft and sabotage to justify his discharge.TheRespondent insists, however, that it did not rely upon these incidents as a merepretext, but discharged the complainant because of a "good faith belief"with respectto his involvement in the theft and sabotaged noted.(Additionally,.it is asserted inthe firm's behalf that Dean forfeited any right to reinstatement when he threatenedPersonnel DirectorTrenarywith personalinjury,after his discharge.)The General VICTOR CHEMICAL WORKS293Counsel, however, argues that the Respondent's management possessed no reliable,probative, or substantial evidence with respect to Dean's involvement in theft orsabotage.The various incidents cited by the plant superintendent to explain theorigin of his alleged belief as to Dean's guilt are characterized, generally, asinsuffi-ciently related to the shift mechanic; in the light of the available evidence withrespect to each of these incidents the General Counsel would contend, apparently,,that no reasonable man could derive a "good faith" belief with respect to anotherman's culpability, and that any assertion of reliance upon such a belief should,.therefore, be considered pretextual.2.ConclusionsPreliminarily, our attention must be directed to the various incidents of theft andsabotage which allegedly led the plant superintendent to formulate a belief withrespect to Dean's involvement.The available evidence establishes-absent any attempt on the part of the GeneralCounsel to enter a denial-that incidents of sabotage, or attempted sabotage hadbeen noted for some time prior to February 21, 1958, at the Silver Bow plant.Addi-tionally, a substantial amount of portable company property had disappeared, Ifind, under circumstances suggestive of theft.In the Respondent's behalf, evidence has been adduced with respect to severalincidentswhich, allegedly, generated suspicion of the shift mechanic's possibleinvolvement in the presumptive thefts noted.Among others, an occasion was cited.when Streitmatter discovered Dean attempting the removal of an electric motorfrom the plant brick shed.Additionally, the plant superintendent referred to anoccasion when the pin used to fasten the hasp of the padlock on a storeroom doorwas discovered filed away in such a fashion as to permit unauthorized entry; a plantwatchman had discovered the filed pin on Dean's shift, and the shift mechanic,pursuant to his foreman's instruction, had replaced it with another welded withstainless steel to prevent any future filing attempt.And, finally, reference was made.to the fact that Dean had been observed, shortly before his discharge, under circum-stances suggestive of his possible involvement in the disappearance of some scaffoldbraces.(The testimony adduced in this connection indicated that Dean had beenobserved one night headed past the machine shop, toward a dark and unfrequentedplant area; later that night four sets of scaffold braces were found outside of theplant fence, relatively close to the area within which Dean had disappeared.The.braces appear to have been found by a night foreman, under circumstances whichled him to conclude that they had been thrown over the fence.When his observationwas reported to the plant management, a responsible official decided that the braces.would be left untouched, so that anyone who came to remove them could be observed..During the "afternoon" shift, however, some time after darkness fell, the braces.appear to have been removed by someone unknown to the watchman on duty.)With respect to each of these incidents of theft or attempted theft, the Respondentargues that the "finger of suspicion" pointed to the shift mechanic, and that Streit-matter's ultimate decision to have him dismissed rested, partially at least, on his.belief with respect to Dean's possible guilt.The motor incident, I find, may well have furnished some justification for sus-,picion.Dean's version of the incident, which I credit-without attempting to set.itforth in detail-would seem to warrant a conclusion that he did not act withfelonious intent; nothing in the shift mechanic's testimony, however, can be charac-terized as sufficient to impair the validity of Streitmatter's ultimate determinationthat no shop supervisor had actually "assigned" him to remove the brick shed motor.Under the circumstances-even if I could find that Dean had not been engaged in aneffort to steal the motor-the plant superintendent couldreasonablyhave formed asuspicion, certainly, with respect to his intent.Streitmatter's belief with respect to Dean's possible responsibility for the damagedone the storeroom padlock, however, cannot be characterized as reasonably justi-fied. In the Respondent's behalf, it is argued that the shift mechanic was a logicalsuspect because the damaged lock had been discovered on his shift.This fact alone,however, cannot be considered sufficient to support even a suspicion that the padlockpin had been filed on his shift, or that he was the one responsible.Additionally, I find, the plant superintendent's imputation of theft to the shiftmechanic, in connection with the disappearance of the scaffold braces, cannot beconsidered reasonable.While his apparently unauthorized presence in a certainplant area, near the place where the braces were later discovered, would certainlyhave justified an investigation, subsequent developments ought to have been con-535828-60-vol. 125-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidered sufficient to lift the "finger of suspicion" from him.When Dean was ob-served by Foreman LaBresche headed past the shop, he was not seen to be carryingany braces; nor does the record establish that he was headed in the general directionof the storeroom where the braces were kept.The plant management, of course, wasfree to infer that the shift mechanic could have removed the braces from their placeof storage, previously, and that he could have thrown them over the fence, for laterrecovery, after passing from the furnace foreman's view.The persuasive impactof any such inference with respect to Dean's culpability, however, would have beensubstantially impaired by the subsequent removal of the braces while he was onduty within the plant.As the General Counsel's representative has observed in hisbrief,Dean could not have taken the braces from their resting place outside theplant fence except by.going out a gate, observed by a watchman, or by ascendingan 8-foot fence topped with three strands of barbed wire. In the absence of evidencethat the shift mechanic left the plant during the shift in question, and in the absenceof evidence sufficient to suggest a motive for his theft of scaffold braces only, I findmerit in the General Counsel's contention that suspicion of his possible involvementin the disappearance of the braces cannot, reasonably, be justified.With respect to Dean's supposed participation in sabotage or attempted sabotage,reference was made to four incidents.The first of these in point of time, involvedthe insertion of sugar in the gas tank of a company dump truck. Thereafter, earlyin January 1958, an expensive conveyor belt, used to carry ore to storage, wasslashed and torn severely enough to require replacement, at a cost of $10,000,approximately.And thereafter, a kiln cooler fan, part of a cooler which Dean hadjust repaired, ceased operation under circumstances sufficient to support an inferencethat someone had turned it off.In the light of the available evidence, I find merit in the General 'Counsel's con-tention that Dean's connection with these three incidents has not been established.Since the Respondent's official family never did learn the circumstances under whichsugar was inserted in the dump truck's gas tank, no real attempt has been made,in this case, to connect Dean with the incident directly.There is no contention bythe General Counsel that the incident did not occur; Dean's testimony, however,would warrant an inference that he was not on duty when the sugar was discovered.The available evidence establishes also-in the absence of contradiction-that theconveyor belt was slashed at a time which did not coincide with Dean's scheduledduty hours. (There is testimony that the conveyor belt was slashed during thesecond week of January; the record establishes, also, that it was damaged during theafternoon shift.Dean's testimony in rebuttal, which counsel for the firm made noeffort to contradict, establishes that he worked on the graveyard shift for 3 daysduring the week in question, that he was then off 2 days, and that he worked on theday shift for 2 days.)The record testimony with respect to the shutdown of thecooler fan, in my opinion, suggests some basis for official speculation, at least, withrespect to Dean's possible responsibility, since his presence in the vicinity of the fanjust prior to the shutdown has not been disputed. It should be observed, however,that Streitrnatter's speculation in this connnection did not crystallize into suspicionthatDean had been responsible until his possible connection with a later instanceof attempted sabotage, to be noted, was discovered.Only then, retrospectively, doesthe plant superintendent appear to have reasoned that Dean could have turned off thecooler since he had just completed a repair assignment on the fan.When the validityof this retrospective judgment was challenged in cross-examination, however, Streit-matter admitted that he had never been apprised of Dean's whereabouts at the timewhen the cooler fan was shut down.He also conceded that his ultimate suspicionwith respect to Dean's responsibility for the failure of the fan to operate rested uponhis belief that the shift mechanic had been the only person near the button utilizedto cut off the fan when the incident occured; upon the entire record, however, I amsatisfied that a kiln operator and his helper were also nearby. Streitmatter initiallytook the position that their presence lacked significance; he insisted that the coolerfan could not have been turned off from their regular work station at the controlpanel near the kiln; later, however, he conceded that he might be mistaken in thisbelief.The record does establish that there was another button, which could beused to turn off the fan, at the kiln operator's work station. It also establishes thatseveral other employees worked in the vicinity of each button, and, indeed, thatfans had been turned off, previously, while the "cooler" was in operation.Underthe circumstances, any firm conclusion that Dean had turned off the fan wouldclearly have been unwarranted.Since the Respondent's brief, however, concedes that the "most immediate" causeof Dean's discharge was another extremely serious act of attempted sabotage, dis-covered on the last day he worked, the specific incident-and Dean's involvement, VICTOR CHEMICAL WORKS295.if any-would seem to be a matter of-prime concern;it is contended in the Respond-ent's behalf that the incident-which occurred on February 21, 1958, Dean's lastday of work prior to his5-daylayoff-crystallized Streitmatter'spreviously vaguesuspicion that Dean had been involved in sabotage attempts.According to the plantsuperintendent,also, itmotivated a decision on his part to authorize a privateinvestigation with respect to Dean'spossible involvement in the disappearance ofcompany property.This catalytic incident,therefore,must now be noted.Shortly before midnight,as the night of February 21, 1958, drew to a close,employee Boehling, the powerhouse operator,discovered loose plugs on the crank-case filler spouts of two auxiliary diesel-powered engines.The engines in questionwere installed in the powerhouse of the Silver Bow plant to provide emergency.electric power in the event of a transmission line failure.It is clear, absent dispute,that temporary power failures could cause serious plant damage,since the Respondentmaintains its furnace operations and kiln operations with electricity,and since itmust also maintain a cooler system at the kiln heads, and sufficient electrical power topump essential water in case of any power emergency.When the loose plugs werechecked, Boehling, in Dean's presence,recovered a wad of paper towels from thecrankcase of the northernmost diesel.The powerhouse operator immediately at-tempted to reach Foreman LaBresche.Within a few minutes, the latter arrived,accompanied by Foreman Clarke, his scheduled relief on the graveyard shift. Shortlythereafter,I find, Dean left. (There is a record conflict with respect to the circum-stances of his departure.The testimony of Dean was that he left the plant afterthe arrival of Shift Mechanic Sullivan,his graveyard shift replacement.There isother testimony,however, suggestive of his departure prior to Sullivan'sarrival.Shift mechancis at the Silver Bow plant are not supposed to leave prior to the arrivalof their replacement for the following shift.Since the discovery of a paper towelwad in the filler spout of the northernmost diesel engine,conceivably,could haveengaged the attention of the witnesses proffered by the firm,Dean's testimony thathis departure followed Sullivan's arrival, has not, in my opinion,been effectivelycontradicted.The assumptions of the plant management with respect to Dean'sdeparture time on this occasion,however, do not appear to have been consideredsignificant when the decision was made to dismiss him,under circumstances previouslynoted.The testimonial conflict in that regard,therefore,has not been resolved.)AfterDean's departure,Ifind, a complete examination of the crankcase of thenorthernmost diesel revealed the presence of a variety of foreign materials; theseincluded paper towels, wax paper, a rag,a steel pin,several flashlight bulbs, andhacksaw blades.Testimony adduced in the Respondent's behalf,which the GeneralCounsel has made no real effort to contradict,establishes that any attempt to operatethe diesel unit in question with this material in the crankcase might well have resultedin serious damage.When the crankcase of the other diesel engine, nearby, wassimilarly examined,itwas found to contain paper towel wads, apparently inserted,also, through the en fine's filler spout.Information with respect to the attempted sabotage of the diesel engines wasimmediately communicated to Plant Superintendent Streitmatter, who reached theplant sometime after midnight.After some discussion and speculation with respectto the identity of the possible saboteur,thismanagement official decided that Deanwas the most likely culprit.His testimony in this connection,which I credit, readsas follows:First of all,I talked it over with Mr. Hendrickson and the other supervisorthere . . . Ray Clark.We discussed the situation very thoroughly.We attempted to determine who could have done this. . .We talked with the,well, the men had already talked to the previous powerhouse operator, theytalked with the powerhouse operator who relieved that man, and we tried todetermine as nearly as we could the facts as to what had happened,and alsotried to speculate as to who would want to do it, why it would be done, andjust to put everything we possibly could together to determine how this thinghad occurred...It.was my conclusion that Tom Dean must have done this.When pressed for an explanation as to the basis for this conclusion, the plant super-intendent characterized it as bottomed upon-a "series of events" prior to the at-tempted sabotage of the diesels.Among other things, his testimony indicates thatsome weight was given to Dean'spossible involvement in the plant thefts, pre-viously noted.In the light of the available evidence-without reference to any other incidentsof theft or attempted sabotage-Ifind Streitmatter's conclusion with respect toDean's "possible involvement" in the effort to damage the auxiliary diesels, "reason-ably" justifiable. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe attempt to sabotage the engines was discovered at the end of Dean's shift;the diesel units in question were close to the shift mechanic's powerhouse headquar-ters.While the record will not sustain any factual conclusion as to the time atwhich the sabotage was attempted,there would seem to be sufficient evidence tosustain a finding that the foregoing materials discovered in each diesel's crankcase hadbeen inserted some time after2:30 thatmorning-approximately 22 hours beforetheir discovery-when the diesels had last been tested.The available evidence doesestablish,of course,that Dean had a number of work assignments outside the power-house during his shift, but it also reveals that he did spend some time within thepowerhouse,close to the diesel units,where his work bench was located.Thepowerhouse,it is true, was not closed to employees,and as the General Counsel'srepresentative has pointed out, a number of Dean's fellow workerscouldhave beennear the diesels.However, the testimony of Powerhouse Operator Boehling,which has not been contradicted in this respect,would clearly warrant an inferencethat comparatively few employees'came to the powerhouse ordinarily-and thatthose who did came primarily to use the water fountain.In the General Counsel'sbrief,Boehling's testimony that he only saw the shift mechanic and various fore-men enter,on the night now under consideration,has been characterized as insub-stantial; an attempt is made to explain it away on the basis of the operator's confes-sion that his duties occasionally required him to visit areas from which he could notobserve the powerhouse entrances,and his further testimony that his normal workstation did not command a clear view of the diesel units.Boehling, however, didnot testify that the diesels were outside his view for the entire shift.While histestimony,obviously,cannot be said toforeclosethe possibility that other employeesmay have entered the powerhouse,itdoes tend to vitiate the persuasive impact ofany argument-based,at best,upon inference-that they did.In this connection,also, reference might appropriately be made to one observa-tion which I was able to make during my visit to the Silver Bow plant.The fillerspout of the northernmost diesel unit is located on its west side, immediately adjacenttoDean'sregularwork area; the bulk of the diesel unit,itself,would seemto be sufficient to screen anyone within that area from the powerhouse operator's,view, most of the time.The filler spout of the southernmost diesel unit,however,is located on its east side; the movements of anyone tampering with the spout plugon that engine would have been within view of any fellow worker in the regularpowerhouse work area.Since most of the material utilized to effectuate the sabotageattempt was discovered in the crankcase of the northernmost diesel, an inferencewould certainly seem to be warranted that the saboteur's effort to effect damageto that diesel unit was less hurried than his attempt to damage the southernmostengine.And if his efforts were less hurried, logic suggests,at least, that the pro-spective saboteur may have had more time because he was able to rely upon thebulk of the diesel unit involved to screen his activity.Dean, of course,had a workarea set aside for his use behind the northernmost diesel unit,and his presencethere would not have been remarked as unusual.These aspects of the situation,I find, could reasonably have suggested the "possibleinvolvement"of the shift mechanicto the plant superintendent.The record establishes,however, that Streitmatter did not take immediate actionbased upon his suspicion.Instead,he requested local counsel for the Respondentto obtain the services of a private investigator for the purpose of seeking furtherevidence with respect to the activity of the shift mechanic.Before the end ofDean's 5-day layoff period, the investigator presented an oral report,submitted laterin written form,which did not deal with Dean's responsibility for any sabotage,but did include an expression of opinion that he had stolen company property. Itwas after.the plant superintendent's receipt of this report, I find,that his decisionto effectuate Dean's discharge was made.In the course of the investigation which the Regional Office of this Agency madeafter the charges in this consolidated matter were filed,Streitmatter provided a state-ment which set forth the rationale behind his decision as follows:Over a period of the last year or so, a substantial amount of company property,including tools and equipment and other items of a substantial value, disap-peared from the company plant. In addition,there were several instances of'sabotage and attempted sabotage to operating equipment in theplant.At thetime the company was unable to fix responsibility for these things on any par-ticular employee,but an increasing amount of circumstantial evidence pointedtowards the involvement of Thomas Dean in both the disappearance of propertyand in the attempted sabotage.As a result of an extensive and professionallyconducted investigation we were convinced that Dean was connected with those- VICTOR CHEMICAL WORKS297occurrences.When the reports of this investigation were finally made it becameevident that Dean's continued presence in the plant could no longer be tolerated.Consequently he was discharged.[Emphasis supplied.]When questioned with respect to this statement,however,the plant superintendentqualified it with the observation that his decision to dismiss Dean was made on thebasis of "all of the evidence"accumulated at the time.The private investigator'sreport, according to Streitmatter,was thus merelyone of the factorswhich con-tributed to his decision.Considered as a factor in the plant superintendent's decision,the investigator'sreport does appear to have been influential;Streitmatter's testimony reveals that hisactual decision to dismiss the shift mechanic was not made until February 26, 1958,immediately after his receipt of the report.As the General Counsel has noted in his brief, however,the report shed no light,whatever, on the question of Dean's responsibility for sabotage or attempted sabotage.Nor did it cite evidence of probative worth indicative of Dean's involvement in theft.The substance of the report need not be detailed, but I find the General Counsel'scharacterization of it worthy of note:The only inference a reasonable man could draw from the report as a wholeis that the investigator had, up to that time [February 25, 1958] discoverednothing but apparently had suspicions.I find this evaluation of the report's significance sound.Standing alone, it wouldnot-in my opinion-commend itself to any"reasonable"man as a basis for dis-charge action,especially in view of the indication it contained that the investigationrequested was not yet complete.If the Respondent's defense with respect to Dean's termination could be construedto rest, exclusively,upon the contention-advanced in the course of its presentation-that the results of the private investigation ordered by Streitmatter were sufficientto justify the shift mechanic's discharge, it would deserve rejection.Upon the entire record,however, I am satisfied that the Respondent has reallysought to justify Dean's dismissal on the basis of its "good faith" belief with respectto his culpability,based upon the entire complex of circumstances noted inthis report.Under cross-examination,Streitmatter conceded that he had not been apprised ofany direct evidence sufficient to establish Dean's responsibility for the disappearanceof any company property,or his responsibility for attempted sabotage, at the SilverBow plant. In the Respondent's behalf it is argued,however, that the shift mechanic'sconnection with various incidents of theft and sabotage was strongly indicated, andthat the indications in question were sufficiently strong to warrant the formulationof a good-faith belief with respect to his cupability.The General Counsel, as previously noted, contends that the complex of informa-tion relied upon by the plant superintendent to sustain his inferences with respectto Dean deserves characterization as too flimsy to support any "good faith"beliefin that regard;on the basis of this contention, it is asserted that the stated reasonfor his discharge must be rejected as a mere pretext.Reference is made,inter alia,to the fact that Dean had never actually been by a responsible official under suspiciouscircumstances,and to the fact that the plant management has never been able todetermine his motive for the sabotage of company equipment.(Testimony by theplant superintendent that the local sheriff's office and the Federal Bureau of Investiga-tion have both been unable to fix responsibility for the damage to the plant's conveyorbelt, and the attempted sabotage of the diesel units, is also cited as significant.)It is argued that no responsible management would formulate a belief that anemployee with a good work record-like that of the shift mechanic-had beenguilty of theft or sabotage,on the basis of circumstantial evidence subject to theinfirmities noted in this report, especially in the absence of any effort to afford thesuspected individual pan opportunity to explain suspicious circumstances.In the light of the available evidence,I find myself constrained to reject this lineof argument as deficient in merit.Despite my agreement with the General Counsel's representative that much ofthe information available to Plant Superintendent Streitmatter,objectively con-sidered, deserves characterization as insufficient to justify suspicion with respect toDean's culpability,some of it,previously noted,must be considered reasonablysufficient to suggest the possibility of his involvement in questionable conduct. Ihave, therefore,concluded that Plant Superintendent Streitmatter did formulate abelief,rightly or wrongly, with respect to Dean's involvement in theft and sabotage,and that his decision to effectuate the shift mechanic's discharge was motivated bythat belief.The argument of the General Counsel to the contrary has not beenpersuasive. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvidence sufficient to sustain a conclusion that some assigned reason for dis-charge was merely a pretext cannot, of course, support a conclusion, itself, that thedischarge was discriminatorily motivated. Independent evidence sufficient to sustaina factual inference with respect to the existence of an illegal motive must be avail-able.With respect to Dean, however, the General Counsel has conceded that theexistence of such an illegal motive on the Respondent's part would "necessarily"have to be inferred. It is argued, as noted, that the reason assigned for the shiftmechanic's discharge was never supported by evidence sufficient to persuade a"reasonable"management to effectuate a discharge; on this theory it is assertedthat "the only possible inference" to be drawn from the record is a conclusion thatthe Respondent actually intended to effectuate Trenary's threat to do somethingabout the men whose strike conduct it resented.As the Respondent's brief asserts, however, Dean's only significant union activityat the Silver Bow plant was his service as the picket committee chairman during theorganization's 1957 strike.Nothing in the record will support an inference thatthe shift mechanic was responsible for the Union's decision to exclude supervisorsfrom the plant during the strike; or that he was particularly zealous in the executionof that union policy; or that the plant officials considered his service as a picketcaptain any more detrimental to company interests than the service of any otherstriker.Trenary's indication of personal resentment with respect to Dean's activityas a strike leader cannot, realistically, be said to establish animus attributable to theRespondent with respect to the shift mechanic; there is nothing in the evidence toindicate that his resentment was ever communicated to other management officials,nor will the record sustain a conclusion that he contributed anything to Streitmatter'sdecision with respect to Dean's discharge. (The testimony of employee Myers doesnot even establish that Dean, himself, was particularly resented by the firm's per-sonnel director; according to Myers, Trenary cited several employees whose activityhe disliked, without undue emphasis upon Dean's strike participation.And despitethe fact that three of the six men named by the personnel director were no longerin the firm's employ by February 26, 1958, nothing in the record will sustain aconclusion that they were subjected to discrimination statutorily proscribed.)Aninference that the Respondent discharged Dean because it resented his antecedentstrike activitymay be possible theoretically, but the record will not support a con-clusion that it must be considered the only inference possible.When requested todraw a similar inference, the United States Court of Appeals for the Fifth Circuitrefused.N.L.R.B. v. T. A. McGahey, Sr., d/b/a Columbus Marble Works,233 F.2d 406, 412-413 (C.A. 5). In the cited case, the court observed that:If the discharge was excessively harsh, if lesser forms of discipline would havebeen adequate, if the discharged employee was more, or just as capable as theone left to do the job, or the like then, the argument runs, the employer mustnot actually have been motivated by managerial considerations, and (here afull 180 degree swing is made) the stated reason thus dissipated as pretense,nought remains but antiunion purpose as the explanation.But as we have sooften said:management is for management.Neither Board nor Court cansecond-guess it or give it gentle guidance by over-the-shoulder supervision.Management can discharge for good cause, for bad cause, or no cause at all.It has, as the master of its business affairs, complete freedom, with but onespecific definite qualification; it may not discharge when the real motivatingpurpose is to do that which Section 8(a)(3) forbids. . . . Rotation in per-sonnel is a common thing.The Employer does not enter the fray with theburden of explanation.With discharge of employees a normal, lawful, legiti-mate exercise of the prerogative of free management in a free society, the factof discharge creates no presumption, nor does it furnish the inference that anillegal-not a proper-motive was its cause.An unlawful purpose is notlightly to be inferred. In the choice between lawful and unlawful motives, therecord taken as a whole must present a substantial basis of believable evidencepointing toward the unlawful one.These considerations would seem to be particularly apposite here.Upon the record,taken as a whole, I conclude that Dean was not discharged because the Respondentresented his union activity.Plant Superintendent Streitmatter, I find, acted, instead,on the basis of an honest belief-sound or unsound, right or wrong-that the shiftmechanic had been involved in one or more incidents of theft and sabotage.Hisdismissal, therefore, cannot be said to have involved the commission of an unfairlabor practice.Under the circumstances, of course, I find it unnecessary to considerthe Respondent's further contention that Dean's "threat" to shoot the firm's per-sonnel director, after his discharge, deserves characterization as misconduct sufficientto bar his reinstatement. SEVILLE-SEA ISLE HOTEL CORPORATION299D. The significance of the grievance procedureIn the Respondent's answer reference is made to the fact,previously noted, thateach of the complainants in this consolidated case filed a grievance with respect tohis termination;it is asserted that each of these grievances was duly processed to thefourth step of the contractual grievance procedure,and that an agreement wasreached at the step indicated,with respect to each grievance,that the discharge inquestion would stand.The Respondent argues that each of the agreements reachedin the fourth step of the grievance procedure ought to be recognized by this agencyas sufficient justification for the agency'srefusal to assert its remedial powers.Spielberg Manufacturing Company,112 NLRB 1080.In view of my determination,however, that neither of the discharges challenged involved the commission of anyunfair labor practice,the legal issue presentedby theRespondent's contention doesnot appear to require consideration.In the light of the factual findings noted in this report, and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent,Victor Chemical Works, is an employer within the meaningof Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce,within the meaning of Section 2(6) and(7) of the Act,as amended.2. International Hod Carriers, Building and Common Laborers Union of America,Local No. 163, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act,as amended.3.The General Counsel has failed to establish by a fair preponderance of theevidence that the Respondent discriminated against James E. O'Connell and ThomasDean, within the meaning of Section 8(a)(1) and(3) of the Act, as amended.[Recommendations omitted from publication.]Seville-Sea Isle Hotel CorporationOperatingthe Seville Hotel 1andInternationalUnion of OperatingEngineers,Local 491,491A, 491B, AFL-CIO, Petitioner.Case No. 12-RC-482.No-vember 23, 1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Claude B. Calkin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning therepresenta-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons: 2'The name of the Employerappears asamended at the hearing.aFor the reasons discussed below, it is unnecessary to resolve the contract-bar questionraised herein.125 NLRB No. 42.